On March 19, 2014, the Defendant was sentenced for Charge I: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101, MCA, committed to the Montana Department of Corrections for a period of Thirty (30) years, of which Twenty-five (25) years are suspended on the conditions hereafter set forth in the Judgment and Commitment. The Court recommends the Department of Corrections actively consider all chemical dependency placements for the Defendant, including the Nexus Program; and other terms and conditions given in the Judgment and Commitment on March 19, 2014.
On August 7, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from the Ravalli County Jail in Hamilton, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.